Citation Nr: 1048341	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for lumbar paravertebral 
myositis, claimed as back pain.  

2. Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck condition.  


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 until January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claims of service 
connection for a back and neck condition.    

The Veteran's October 1979 entrance examination reflects that the 
Veteran had no history of a neck or back condition.  
Specifically, the examination report noted that the Veteran's 
spine was normal upon clinical evaluation.  

The Veteran's service treatment records show complaints of neck 
and back pain while in service.  In a February 1980 service 
treatment record, the Veteran reported to the clinic for cervical 
neck pain.  The Veteran stated that the pain came only when he 
was under stress.  Additionally, the doctor noted that the 
Veteran had tenderness to the right and left sternocleidomastoid 
muscles.  Furthermore, the doctor noted that the Veteran's 
muscles of the neck and shoulders were tense, but without spasms.  
In an April 1980 service treatment record, the Veteran again 
complained of pain at the base of the neck between the shoulder 
blades.  He reported that the pain occurred three times a month.  
Additionally, the doctor noted that the Veteran had some myalgia 
of the left shoulder area.  Lastly, in a May 1982 service 
treatment record, the Veteran again complained of pains at the 
base of his neck.  The doctor noted that the Veteran had pain on 
forced extension and rotation of the neck bilaterally.  The 
doctor diagnosed the Veteran with a muscular strain.


The Board acknowledges that in January 2009, the Veteran was 
afforded a VA examination of the spine.  The examiner diagnosed 
the Veteran with cervical degenerative disc disease and left 
lumbar paravertebral myositis.  The examiner stated that the 
Veteran's diagnosed back and neck conditions were not caused by 
or a result of bunion formation associated to plantar fasciitis.  
Additionally, the examiner stated that both conditions belonged 
to different anatomical regions with different pathophysiological 
process, unrelated to bunion formation associated to plantar 
fasciitis.  Lastly, the examiner noted that cervical degenerative 
disc disease and left lumbar paravertebral myositis do not cause 
bunion formation associated to plantar fasciitis.  While the VA 
examiner provided an opinion with respect to secondary service 
connection, it remains unclear to the Board whether the Veteran's 
cervical & lumbar disabilities are directly related to his 
military service.  Based on the evidence of record, VA must 
consider whether service connection for degenerative disc disease 
and lumbar paravertebral myositis is warranted on both a direct 
basis and as secondary to his service-connected bunion formation.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board 
is required to consider all theories of entitlement raised either 
by the claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process).  Accordingly, 
an addendum opinion is needed to address the issue of direct 
service connection. 

Finally, VA medical records appear to be outstanding.  The 
Veteran stated in his December 2008 claim that all medical 
evidence for his claim was at the VAMC.  The record reflects that 
the latest VA outpatient treatment records are from January 2009.  
However, no subsequent VA medical records have been associated 
with the claims folder.  Because it thus appears that there may 
be outstanding VA medical records dated after January 2009 that 
may contain information pertinent to his claims, the Board finds 
that efforts to obtain those records should be made on remand.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Accordingly, the case is REMANDED for the following action:

1)	 The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated from 
January 2009  to present.  Any attempts to 
obtain these records and responses received 
thereafter should be associated with the 
appellant's claims file.

2)	Forward the Veteran's claims folder to the VA 
examiner who conducted the January 2009 
examination. If that examiner is not 
available, forward the claims folder to 
another VA medical doctor for review of the 
file and associated etiological opinions.  An 
additional examination is not necessary 
unless the examiner feels that an examination 
is needed to properly address the requested 
opinion.  The claims folder should be 
reviewed by the VA examiner and the 
examiner's report should reflect that the 
claims folder was reviewed. 

In an addendum, the examiner should reconcile 
the opinion with all other evidence of 
record, in particular the Veteran's February 
1980, April 1980, and May 1982 service 
treatment records.  Specifically, the 
examiner should opine as to whether it is at 
least as likely as not that any current back 
or neck condition had its onset in service or 
is otherwise related to any aspect of 
service.  A complete rationale should be 
provided for any opinion expressed in a 
legible report.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The  Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


